Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 1 of 21 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

  Civil Action Number:

  JUAN CARLOS GIL,

         Plaintiff,

  vs.

  BERN‟S STEAK HOUSE, INC.

         Defendant.


                                        COMPLAINT


         COMES NOW Plaintiff Juan Carlos Gil (“Plaintiff”), by and through his

  undersigned counsel, and hereby files this Complaint and sues Defendant Bern‟s Steak

  House, Inc. (“Defendant”) for injunctive relief, attorney‟s fees and costs (including, but

  not limited to, court costs and expert fees) pursuant to Title III of the Americans with

  Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12181-12189 (“ADA”), 28 C.F.R.

  Part 36 and alleges as follows:

                             INTRODUCTORY STATEMENT

         1.      Plaintiff brings this action in Federal Court to stop the exclusion of blind,

  vision impaired, and low vision patrons of Defendant‟s business.

         2.      Businesses have choices when they offer their services to the public.

         3.       Businesses should not operate in any manner that creates discrimination

  in access to their products and services.



                                               1
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 2 of 21 PageID 2



         4.      This complaint seeks declaratory and injunctive relief to have Defendant

  update its policies and practices to include measures necessary to ensure compliance with

  federal law, to provide auxiliary aids and services for effective communication in

  Defendant‟s business so that Plaintiff (who is legally blind) can communicate with

  Defendant effectively and timely such that his access to Defendant‟s physical locations is

  not impeded; as such impediment has rendered Defendant‟s physical business locations

  not fully accessible to the visually impaired (such as the Plaintiff).

                                 JURISDICTION & VENUE

         5.      This is an action for declaratory and injunctive relief pursuant to Title III

  of the Americans With Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 U.S.C. §

  1331, 28 C.F.R. § 36.201 and to prevent discrimination which includes equal access and

  effective communications with Defendant‟s business.

         6.      Venue in this Court is proper pursuant to 28 U.S.C. §1391(b) because the

  Defendant is conducting business within the jurisdiction of this court by virtue of the fact

  its Website is available to the general public within this district and the acts constituting

  the violation of the ADA occurred in this District. Further, the Defendant‟s restaurant is

  located in the district. In addition, the Defendant is authorized to conduct business within

  the state of Florida as a Florida for-profit corporation.

         7.      Plaintiff seeks declaratory and injunctive relief pursuant to 28 U.S.C. §§

  2201 and 2202.

                                        THE PARTIES

         8.      Plaintiff Juan Carlos Gil is a resident of the state of Florida, resides within

  the Southern judicial district, is sui juris, and is disabled as defined by the ADA.




                                                 2
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 3 of 21 PageID 3



         9.        Plaintiff is legally blind and a member of a protected class under the ADA,

  42 U.S.C. §12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR §§

  36.101 et seq. and in 42 U.S.C. 3602, §802(h). Plaintiff suffers optic nerve damage and

  is legally blind. Plaintiff also suffers from cerebral palsy, is unable to walk, and is

  confined to a wheelchair. Plaintiff is substantially limited in the major life activity of

  seeing. Plaintiff‟s disability is defined in 28 C.F.R. §36.105(b)(2) and §36.105(2)(iii)(B).

         10.       Plaintiff is an athlete who travels for his athletic triathlon endeavors, and

  also is an advocate for the rights of blind and wheelchair bound disabled individuals.1

         11.        Four years ago, Plaintiff first traveled to Tampa and Plaintiff has traveled

  back to Tampa many times since.

         12.       Plaintiff can only use/comprehend internet content that interfaces with his

  screen reader software.

         13.    In addition, Plaintiff requires that electronic document information in an

  accessible format such as HTML or an accessible PDF format.

         14.    Defendant owns and operates a place of public accommodation which is a

  world-famous fine dining establishment called “Bern‟s Steak House” which is located in

  Tampa, Florida. Bern‟s Steak House restaurant offer for sale to the public food and

  drinks which are heretofore referenced as “goods and services.”

                                                   FACTS

         15.       Defendant is defined as a “Public Accommodation" within meaning of

  Title III because Defendant is a private entity which owns and/or operates “[A] restaurant,
  1
    Juan Carlos Gil has traveled to speak on disabled rights, written letters, and mentored other disabled
  individuals as well as being the Plaintiff in the Landmark Historic federal trial over Web Accessibility
  (Juan Carlos Gil v Winn Dixie Stores, Inc. No. 16-cv-23020); See press release on case:
  www.prweb.com/releases/2017scottrdinin/06civilrights/prweb14437034.htm



                                                       3
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 4 of 21 PageID 4



  bar, or other establishment serving food or drink,” 42 U.S.C. §12181(7)(B) and 28 C.F.R.

  §36.104(2).

          16.       Defendant‟s Bern‟s Steak House restaurant is open to the public and is a

  place of public accommodation subject to the requirements of Title III of the ADA and its

  implementing regulation as defined by 42 U.S.C. §12181(7)(B); §12182, and 28 C.F.R.

  Part 36. Defendant‟s restaurant is also referenced throughout as a “Place of Public

  Accommodation,” “restaurant,” or “Bern‟s Steak House restaurant.”

          17.       Defendant controls, maintains, and/or operates a collection of related web

  pages, including multimedia content, typically identified with a common domain name,

  and published on at least one web server; namely the domain located at a website called

  www.bernssteakhouse.com (“Website”).

          18.       Defendant‟s Website is offered by Defendant as a way for the public to

  view Bern‟s Steak House famous menu online, find out the restaurant location, purchase

  gift cards, sign up for Bern‟s Steak House newsletter, and other information the

  Defendant seeks to communicate to the public. The public can also contact a with a

  Bern‟s Steak House service representative from the Website.

          19.       The Website is an integral part of the goods and services offered by

  Defendant. By this nexus, the Website is characterized as a Place of Public

  Accommodation pursuant to Title III, 42 U.S.C. §12181(7)(B) of the ADA2.



  2
    “The Department of Justice has long taken the position that both State and local government Websites and
  the websites of private entities that are public accommodations are covered by the ADA. In other words,
  the websites of entities covered by both Title II and Title III of the statute are required by law to ensure that
  their sites are fully accessible to individuals with disabilities.” ( See: Statement of Eve Hill Senior
  Counselor to the Assistant Attorney General for the Civil Rights Department of Justice - Before the Senate
  Committee on Health, Education, Labor & Pensions United States Senate – Concerning The Promise of
  Accessible Technology: Challenges and Opportunities – Presented on February 7, 2012.



                                                         4
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 5 of 21 PageID 5



        20.      Defendant‟s Website is also a public store that is on-line, where the public

  can view and purchase Bern‟s Steak House gift cards online and have the Bern‟s Steak

  gift cards delivered to one‟s home. Therefore, the Website is itself a sales establishment

  which is a Place of Public Accommodation pursuant to 42 U.S.C. §12181(7)(E).

        21.      Within Defendant‟s Website the public can access provided electronic

  documents on demand. Defendant offers the public access to its electronic documents

  online though Portable Document Format, which is commonly referred to as “electronic

  documents” or PDFs.”

        22.      The electronic documents offered in Defendant‟s Website were not coded

  for accessible to screen reader software or provided in an HTLM format.

        23.      While visiting Tampa, Plaintiff went to the famous Bern‟s Steak House to

  enjoy the dining experience since it is famous for its extensive wine cellar, its food

  (which is organic, grown especially for Bern's), and its special desert dining room.

        24.      Plaintiff was turned away at the valet because he did not have reservations.

  Therefore, in deciding to patronize Bern‟s Steak House restaurant, in April of 2019,

  Plaintiff intended to use the Bern‟s Steak House Website in order to make a reservation

  and also to purchase a gift card (refer to the link: https://bernssteakhouse.com/store/).

  However, when Plaintiff went online, he was unable to complete the transaction.

        25.      Defendant‟s Website was inaccessible so Plaintiff could not (among other

  things): (1) make a reservation to dine at the restaurant; (2) learn about the cost of Bern‟s

  Steak House food; (3) find out about the menu selection; and (4) learn of the times and

  dates of operations so he can arrange transportation to Bern‟s Steak House in Tampa with

  the intent of enjoying the Bern‟s Steak House experience.




                                               5
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 6 of 21 PageID 6



         26.       The failure to obtain the information needed precluded Plaintiff‟s ability to

  patronize Bern‟s Steak House restaurant because, as a blind individual, Plaintiff needs to

  plan his outings out in detail in order to have the proper financing for a venture, and

  insure that he arrives at a given location for the desired activity (eating, drinking,

  shopping, or recreating).

         27.       In this Smartphone era (the age of information technology), Defendant‟s

  provision of a Website is an essential part of the services offered, and is no different than

  the customer service which Defendant provides to the public as part of its product and

  service offering.

         28.    Plaintiff has tried and has been unable to access and comprehend

  Defendant‟s Website and the electronic documents located therein. By denying Plaintiff

  the opportunity to comprehend its Website and the electronic documents therein due to

  Plaintiff‟s disability (visual impairment), Defendant has denied Plaintiff the opportunity

  to use the internet to make a reservation for dining at Bern‟s Steak House restaurant, to

  purchase a gift card, and to view the food and drink selections in order to plan his meal

  selection in advance, as accommodations are made available to the public (non-disabled

  persons and persons who are not visually impaired).

         29.       Defendant‟s Website is not designed with consideration for Universal

  design. Universal design is necessary so visually impaired individuals who use screen

  reader software can access the Website3.



  3
    “Universal design is the design of products and environments to be usable by all people, to the greatest
  extent possible, without the need for adaption or specialized design.” Kalbag, Laura (2017), by
  Accessibility for Everyone, (p. 5)




                                                       6
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 7 of 21 PageID 7



         30.        Furthermore, Defendant‟s Website does not have the indication of website

  accessibility4.

         31.        Plaintiff‟s inability to communicate with Defendant‟s business created a

  virtual barrier which resulted in an effective barrier to access to Defendant‟s restaurant

  has hindered, impeded and inhibited Plaintiff‟s access to Defendant‟s physical restaurant

  location.

         32.        Plaintiff‟s expectation of dining at the famous Bern‟s Steak House was

  vanquished since he could not access Defendant‟s Website at all to avail himself of the

  latest services to make a reservation, which Defendant offers to the public.

         33.   The fact that Plaintiff could not access the Defendant‟s Website and could

  not comprehend the electronic documents contained therein left Plaintiff excluded from

  accessing Bern‟s Steak House and further left him with the feeling of segregation,

  rejection, isolation, and unable to participate in his own business in a manner equal to

  that afforded to others who are not similarly disabled.

         34.        Plaintiff‟s inability to fully use Defendant‟s Website and the electronic

  documents therein has hindered, impeded and inhibited Plaintiff‟s access to Defendant‟s

  physical restaurant location.

         35.        Plaintiff has suffered as a result and has suffered particularized harm and

  an injury in fact.

         36.        Plaintiff cannot make proper arrangements for transportation of himself

  and his wheelchair to the Bern‟s Steak House restaurant location at 1208 South Howard




  4




                                                 7
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 8 of 21 PageID 8



  Avenue, Tampa, Florida 33606, without the ability to make a reservation for dining at the

  restaurant in advance and to know which goods and services are available online through

  Defendant‟s Website. Plaintiff has experienced being turned away at the door of the

  restaurant and in addition, and (if he decides to dine alone) he faces a great degree of

  uncertainty at not being able to view Defendant‟s menu (food and drink) selection in

  advance which information is available online through Defendant‟s Website. Because

  Plaintiff lacks basic understanding of the “who, what, where, and how” to physically

  travel to the famous Bern‟s Steak House restaurant in Tampa, Plaintiff is effectively

  denied the ability to physically patronize Defendant‟s famous restaurant.

        37.      Currently, Plaintiff is unable to make an online reservation and become

  informed about the menu selection online through Defendant‟s Website. Plaintiff has

  visited Defendant‟s Website and has a concrete plan to become a customer of Bern‟s

  Steak House restaurant when he is treated like other members of the public, which

  Plaintiff will commence currently and throughout the coming year (2019).

        38.      By denying Plaintiff the opportunity to comprehend its Website and

  electronic documents therein due to Plaintiff‟s disability (visual impairment), Defendant

  has denied Plaintiff the opportunity to participate in (or benefit from) Defendant‟s goods

  and services as afforded to the public (non-disabled persons and persons who are not

  visually impaired).

        39.   Plaintiff will suffer continuous and ongoing harm from Defendant‟s

  omissions, policies, and practices set forth herein unless enjoined by this Court.




                                               8
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 9 of 21 PageID 9



          40.       On information and belief, Defendant has not initiated an ADA policy for

  effective communication to insure full and equal use of their business by individuals with

  disabilities.

          41.       On information and belief, Defendant has not provided transparency to the

  public by disclosing its intent to correct the inaccessibility of its Website and the

  electronic documents therein.

          42.       On information and belief, Defendant has not offered any form of

  electronic documents in an accessible format for blind or visually impaired individuals.

          43.       Thus, Defendant has not provided full and equal enjoyment of the services,

  facilities, privileges, advantages, and accommodations provided at its restaurant.

          44.       All Public Accommodations must insure that their Places of Public

  Accommodation provide Effective Communication for all members of the general

  public, including individuals with disabilities.

          45.       On information and belief, Defendant is aware of the common access

  barriers and barriers to effective communication within its Website and the electronic

  documents therein which prevent individuals with disabilities who are visually impaired

  from the means to comprehend the information presented therein.

          46.       Defendant and alike restaurants are fully aware of need to provide full

  access to all visitors to its Website.5




  5
    Major Retailing Trade Magazines have been publishing articles to alert retailer of the need to update their
  websites in light of current legal trends and cases e.g.
  (https://www.digitalcommerce360.com/2016/04/01/web-accessibility-what-e-retailers-need-know/),
   (www.retailingtoday.com/article/lawsuit-highlights-importance-ada-compliance )



                                                        9
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 10 of 21 PageID 10



         47.      Such barriers result in discriminatory and unequal treatment of individuals

   with disabilities who are visually impaired and result in punishment and isolation of blind

   and low vision individuals from the rest of society.

         48.      Plaintiff has no plain, adequate, or complete remedy at law to redress the

   wrongs alleged hereinabove and this suit for declaratory judgment and injunctive relief is

   his only means to secure adequate redress from Defendant‟s unlawful and discriminatory

   practices. No price can be put on Plaintiff‟s inability to investigate, compare and obtain

   Bern‟s Steak House food and to purchase a Bern‟s Steak House gift card for himself.

         49.      Notice to Defendant is not required as a result of Defendant‟s failure to

   cure the violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28

   U.S.C. §§ 2201, 2202.

         50.      Plaintiff has retained the civil rights law office of Scott R Dinin, P.A. and

   has agreed to pay a reasonable fee for services in the prosecution of this cause, including

   costs and expenses incurred. Plaintiff is entitled to have reasonable attorneys‟ fees, costs

   and expenses paid by Defendant Bern‟s Steak House, Inc.

     COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         51.      It is irrefutable that the ADA and implementation of ADAAG requires that

   Public Accommodations (and Places of Public Accommodation) are required to ensure

   that communication is effective.

         52.      According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services includes

   “voice, text, and video-based telecommunications products and systems.” 28 C.F.R.

   §36.303(b)(2) specifically states that screen reader software is an effective method of




                                               10
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 11 of 21 PageID 11



   making visually delivered material available to individuals who are blind or have low

   vision.

             53.   Section   28    C.F.R.    §36.303(c)   specifically   states   that   public

   accommodations must furnish appropriate auxiliary aids and services where necessary to

   ensure effective communication with individuals with disabilities. “In order to be

   effective, auxiliary aids and services must be provided in accessible formats, in a timely

   manner, and in such a way as to protect the privacy and independence of the individual

   with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

             54.   Part 36 of Title 28 of the C.F.R. was designed and is implemented to

   effectuate subtitle A of Title III of the ADA, which prohibits discrimination on the basis

   of disability by public accommodations and requires places of public accommodation to

   be designed, constructed, and altered in compliance with the accessibility standards

   established by Part 36.

             55.   Defendant‟s Website (together with the electronic documents contained

   therein) has not been designed to interface with the widely and readily available

   technologies that can be used to ensure effective communication.

   Defendant’s Business is A Place of Public Accommodation

             56.   By virtue of the fact that Bern‟s Steak House restaurant is open to the

   public, the restaurant is a place of public accommodation subject to the requirements of

   Title III of the ADA; 42 U.S.C. §12181(7)(B), (E). The ADA prohibits any and all

   barriers which would limit access by the visually impaired to such places of public

   accommodation.




                                                11
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 12 of 21 PageID 12



          57.       The virtual barrier to access is just as real as a physical barrier to access,

   for without information as to goods and services offered by Defendant and the ability to

   investigate and choose a restaurant and find out even perfunctory information like what

   food is available at Bern‟s Steak House, or purchase a Bern‟s Steak House gift card, the

   visually impaired have no access to Defendant‟s restaurant which Defendant offers to the

   public.

   The Website As A Place of Public Accommodation

          58.       The Courts have held that, when services available on an internet website

   have a connection to a physical Place of Public Accommodation, that website falls within

   the ADA‟s Place of Public Accommodation requirement; Peoples v Discover Financial

   Services, Inc., 2009 WL 3030217, 2 (E.D. Pa. 2009).

          59.       Further, the Department of Justice has long affirmed the application of

   Title III of the ADA to websites of public accommodations6.

          60.       The     www.bernssteakhouse.com              website      is   a    Place     of    Public

   Accommodation pursuant to 42 U.S.C. §12181(7)(B) as it serves as an integral part of

   Defendant‟s restaurants by providing the public information on the location of its

   restaurant, and offers the public the ability to be educated as to the menu selection

   available at Bern‟s Steak House, which in turn allows the public to determine if they wish

   6
     See generally Statement of Interest of the United States, Nat’l Assoc. of the Deaf v. Netflix, Inc., 869 F.
   Supp. 2d 196 (D. Mass. 2012) (No. 3:11-cv-30168), available at www.ada.gov/briefs/netflix_SOI.pdf
   (discussing the Department‟s history of public pronouncements on the topic); see also Consent Decree,
   Nat’l Fed. of the Blind and United States v. HRB Digital LLC and HRB Tax Group, Inc., No. 1:13-cv-
   10799-GAO (entered March 25, 2014), available at www.ada.gov/hrb-cd.htm 0(comprehensive decree
   governing the accessibility of H&R Block‟s website); Settlement Agreement Between United States and
   Ahold U.S.A. Inc. and Peapod LLC (11/17/14), available at https://www.ada.gov/peapod_sa.htm
   (agreement addressing accessibility of online grocery service); Statement of Interest filed by the
   Department in Juan Carlos Gil v Winn Dixie Stores, Inc. No. 16-cv-23020 [DE #23].




                                                       12
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 13 of 21 PageID 13



   to physically patronize Bern‟s Steak House‟s physical restaurant location and dine

   therein.

          61.     The Website is also a Place of Public Accommodation pursuant to 42

   U.S.C. §12181(7)(E) as the public is able to purchase Bern‟s Steak House gift cards

   online through the Website (which meets the definition of „sales establishment‟).

          62.     As delineated above and pursuant to 42 U.S.C. §§12181(7)(B) & (E),

   Defendant is a Public Accommodation under the ADA because it because it owns and/or

   operates the www.bernssteakhouse.com website which is defined within §§ 12181(7)(E)

   & (B), and is subject to the ADA.

          63.     It is clear that the ADA applies to the Defendant‟s Website, as the Website

   is a Place of Public Accommodation for the following reasons: (1) the statutory

   construction of the ADA demonstrates its applicability is not limited to physical “brick

   and mortar” locations; (2) Congress‟ intent was for the ADA to be responsive to changes

   in technology; and (3) the Department of Justice has interpreted the ADA to apply to

   websites.

          64.     Recent case law supports that the intangible barriers presented within

   Defendant‟s Website and electronic documents therein are violative of the ADA. See

   Dennis Haynes v Dunkin’ Donuts, LLC. Cir. Case No. 18-10373 11th Cir. (Order Reversed

   and Remanded So Dist. Fla. Case 0:17-cv-61072-WPD Order) wherein the 11th Circuit

   Court of Appeals stated that the Dunkin‟ Donuts website was a service provided by the

   Dunkin‟ Donuts stores, which are places of public accommodation, and that the “ADA is

   clear that whatever goods and services Dunkin‟ Donuts offers as a part of its place of




                                              13
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 14 of 21 PageID 14



   public accommodation, it cannot discriminate against people on the basis of a disability,

   even if those goods and services are intangible.” see id. at 1281–82, pgs. 5, 6.

          65.     At the present time and since the Website‟s inception, Defendant has

   provided inadequate service, and ineffective communications and services. Plaintiff‟s

   injuries are real, have occurred, and are continuing. Plaintiff‟s injuries will continue to

   occur until it is absolutely clear that Defendant‟s policies are brought in line with 2018

   expectations of civil rights.

          66.     No notice is required because under Title III of the ADA, 42 U.S.C. §

   12182(b)(1)(A)(II), it is unlawful discrimination to deny individuals with disabilities or a

   class of individuals with disabilities an opportunity to participate in or benefit from the

   goods, services, facilities, privileges, advantages, or accommodation, which is equal to

   the opportunities afforded to other individuals.

          67.     Unlawful discrimination includes “a failure to make reasonable

   modifications in policies, practices, or procedures, when such modifications are necessary

   to afford such goods, services, facilities, privileges, advantages, or accommodations to

   individuals with disabilities, unless the entity can demonstrate that making such

   modifications would fundamentally alter the nature of such goods, services, facilities,

   privileges, advantages or accommodations.” 42 U.S.C. §12182(b)(2)(A)(II).

          68.     Unlawful discrimination also includes “a failure to take such steps as may

   be necessary to ensure that no individual with a disability is excluded, denied services,

   segregated or otherwise treated differently than other individuals because of the absence

   of auxiliary aids and services, unless the entity can demonstrate that taking such steps

   would fundamentally alter the nature of the good, service, facility, privilege, advantage,




                                                14
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 15 of 21 PageID 15



   or accommodation being offered or would result in an undue burden.” 42 U.S.C.

   §12182(b)(2)(A)(III).

           69.    The use of the internet is at the center of daily life because it is 2018, not

   1996.

   Barriers to Access

           70.    As a result of the inaccessibility of Defendant‟s Website and failure of the

   electronic documents contained therein to Plaintiff, Plaintiff has been denied full and

   equal access to Bern‟s Steak House restaurant physical location as Defendant has made

   available to the public through the information provided on Defendant‟s Website, in

   derogation of 42 U.S.C. §12101 et. seq., and as prohibited by 42 U.S.C. §12182 et. seq.

           71.    The Website does not offer include the universal symbol for the disabled7

   and the indication of website accessibility8 which would permit disabled individuals to

   access the Website‟s accessibility information and accessibility protocols.

           72.    There are readily available, well established guidelines on the Internet for

   making websites accessible to the blind and visually impaired. Incorporating the basic

   components to make its Website and electronic documents contained therein accessible

   would neither fundamentally alter the nature of Defendant‟s business nor would it result

   in an undue burden to the Defendant.




   7
                        , or HTML “Accessibility” link for those individuals who are visually impaired


   8




                                                    15
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 16 of 21 PageID 16



   PDF Documents

          73.     Defendant‟s website contains one or more links to a PDF (electronic

   document) attachment. An example of one such link is the Dessert Specialties Menu at

   www.bernssteakhouse.com/pdfs/Dessert-Specialties-Menu.pdf. The PDF attachment‟s

   flat surface does not contain accessible coding. Defendant‟s electronic documents have

   not been provided in HTML or with a text equivalent.

          74.   The failure of Defendant‟s electronic documents to be accessible impedes

   Plaintiff from fully accessing the financial services, goods and accommodations

   provided by Defendant and in so doing, Defendant has further discriminated against

   Plaintiff.

   Violations of the ADA

          75.     Defendant is in violation of the ADA by creating barriers for individuals

   with disabilities who are visually impaired and who require the assistance of interface

   with screen reader software to comprehend and access websites and electronic

   documents. These violations are ongoing.

          76.     As a result of the inadequate development and administration of

   Defendant‟s Website and the electronic documents therein, Plaintiff is entitled to

   injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303 to remedy the

   discrimination.

          77.     Plaintiff contends that even if Defendant had provided a phone number on

   its Website to assist the visually disabled, this is not equal access. In Cheryl Thurston v

   Midvale Corporation et. al. Case No. BC663214 in the Superior Court of California,

   County of Los Angeles (May 21, 2018), the Court granted plaintiff Summary Judgment



                                               16
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 17 of 21 PageID 17



   requiring the defendant to comply with WCAG 2.0 standards finding that “the provision of

   an email or phone number does not provide full and equal enjoyment of Defendant‟s

   website (42 U.S.C. §12181(a), but rather imposes a burden on the visually impaired to

   wait for a response via email or call during business hours rather than have access via

   Defendant‟s website as other sighted customers. Thus, the email and telephone options do

   not provide communication “in a timely manner” nor do they protect the independence of

   the visually impaired. (28 C.R.R. §36.303(c)(ii).”

          78.      Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

   grant Plaintiff injunctive relief; including an order to:

       a) Require Defendant adopt and implement a web accessibility policy to make

           publically   available    and    directly   link    from   the   homepage   of   the

           www.bernssteakhouse.com website to a statement as to the Defendant‟s policy to

           ensure persons with disabilities have full and equal enjoyment of the services,

           facilities, privileges, advantages, and accommodations through its Website.

       b) Require Defendant take the necessary steps to make the Website                 readily

           accessible to and usable by visually impaired users, and during that time period

           prior to the www.bernssteakhouse.com website‟s being readily accessible, to

           provide an alternative method for individuals with visual impairments to access

           the information available on the Website until such time that the requisite

           modifications are made, and

       c) Require Defendant to provide the appropriate auxiliary aids such that individuals

           with visual impairments will be able to effectively communicate with the Website

           for purposes of viewing and locating Bern‟s Steak House restaurant (location),




                                                 17
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 18 of 21 PageID 18



          making reservations for dining, and becoming informed of and purchasing Bern‟s

          Steak House gift cards, viewing Bern‟s Steak House menu online, and of viewing

          electronic documents provided to the public within Defendant‟s Website. During

          that time period prior to the Website‟s being designed to permit individuals with

          visual impairments to effectively communicate, requiring Defendant to provide

          an alternative method for individuals with visual impairments to effectively

          communicate so they are not impeded from obtaining the goods and services

          made available to the public through Defendant‟s Website and through

          Defendant‟s physical location.

         79.      For all of the foregoing, the Plaintiff has no adequate remedy at law.

                                   DEMAND FOR RELIEF

          WHEREFORE, Plaintiff Juan Carlos Gil hereby demands judgment against

   Defendant Bern‟s Steak House, Inc. and requests the following injunctive and declaratory

   relief permanently enjoin Defendant from any practice, policy and/or procedure which

   will deny Plaintiff (and other individuals with visual impairments) equal access to, and

   benefit from Defendant‟s services, programs, activities and facilities, as well as:

               a) The Court issue a declaratory judgment that Defendant has violated

                   Plaintiff‟s rights as guaranteed by the ADA;

               b) The Court enter an Order requiring Defendant to update its

                   www.bernssteakhouse.com website to remove barriers in order that

                   individuals with visual disabilities can access the Website and effectively

                   communicate with the Website to the full extent required by Title III of

                   the ADA;




                                                18
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 19 of 21 PageID 19



            c) enter an Order requiring Defendant to update all electronic documents

               made available to the public to remove barriers in order that individuals

               with visual disabilities can access the electronic documents to effectively

               communicate with Defendant to the full extent required by Title III of the

               ADA;

            d) pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504(a), enter an

               Order for permanent injunction which directs Defendant to take all steps

               necessary to bring the electronic documents which it provides on its

               electronic media into full compliance with the requirements set forth in

               the ADA, and its implementing regulations, so that all Electronic

               documents are fully accessible to, and independently usable by, blind and

               low sighted individuals, and which further directs that the Court shall

               retain jurisdiction for a period to be determined to ensure that Defendant

               has adopted and is following an institutional policy that will in fact cause

               Defendant to remain fully in compliance with the law;

            e) The Court enter an Order requiring Defendant to clearly display the

               universal disabled logo9 and sign of website accessibility10 (standard

               WCAG 2.0) within its Website. Such a clear display is to insure that

               individuals who are disabled are aware of the availability of the accessible

               features of the www.bernssteakhouse.com website;



   9




   10




                                           19
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 20 of 21 PageID 20



            f) The Court enter an Order compelling Defendant to contract with an

               independent ADA expert/consultant for the purposes of that ADA

               expert/consultant review Defendant‟s policies, practices and procedures

               for five years commencing from the date of the Court‟s Order to insure

               that Defendant is in compliance with the ADA;

            g) The Court enter an order requiring Defendant to provide ongoing support

               for web accessibility by implementing a website accessibility coordinator,

               a website application accessibility policy, and providing for website

               accessibility feedback to insure compliance thereto;

            h) enter an Order requiring Defendant retain a qualified consultant

               acceptable to Plaintiff (“Mutually Agreed Upon Consultant”) who shall

               assist it in improving the accessibility of its electronic documents so they

               are accessible to individuals with visual disabilities;

            i) require Defendant engage a (mutually agreed upon) Consultant to perform

               an automated accessibility audit on a periodic basis to evaluate whether

               Defendant‟s electronic documents continue to be accessible to individuals

               with visual disabilities;

            j) The Court enter an Order directing Defendant to evaluate its policies,

               practices and procedures toward persons with disabilities, for such

               reasonable time so as to allow Defendant to undertake and complete

               corrective procedures to the Website;

            k) The Court award damages in an amount to be determined at trial;




                                            20
Case 8:19-cv-00948-VMC-AEP Document 1 Filed 04/19/19 Page 21 of 21 PageID 21



            l) The Court to award Plaintiff reasonable litigation expenses and attorneys‟

               fees; and

            m) That the Court award such other and further relief as it deems necessary,

               just and proper.

               Dated this 17th day of April, 2019.

                                     Respectfully submitted,

                                           s/Scott Dinin
                                           Scott R. Dinin, Esq.
                                           Scott R. Dinin, P.A.
                                           4200 NW 7th Avenue
                                           Miami, Florida 33127
                                           Tel: (786) 431-1333
                                           inbox@dininlaw.com
                                           Counsel for Plaintiff




                                            21
